Case: 5:19-cr-00209-KKC-MAS Doc #: 34 Filed: 06/26/20 Page: 1 of 5 - Page ID#: 97
                                                                           Eastern Dist ict of Kentucky
                                                                                  FI           ED
                                                                                JUN
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY                               All
                                                                                  ROBE
                               CENTRAL DIVISION                               CLERK U.S.
                                 AT LEXINGTON

UNITED STATES OF AMERICA,

      Plaintiff,


V.                                                     OPINION AND ORDER


ALLANTE RAMONE BROWN,

      Defendant.



                                         *** *** ***
       This matter is before the Court on Defendant's motion to revoke a detentio order.

For the reasons stated below, the Court denies Defendant's motion.
                                                                                           I
                                           Background                                      I
       On December 20, 2019, Magistrate Judge Edward Atkins ordered that Defendant

Allante Ramone Brown be committed to the custody of the Attorney General. (DE

March 13, 2020, Defendant pied guilty to Count 1 of the indictment (DE 25; DE 26),

is currently housed at the Grayson County Detention Center. Sentencing in this m ter is

currently scheduled for July 21, 2020. (DE 25.)

       On June 10, 2020, Defendant filed a motion to revoke the order of detention pu suant

to 18 U.S.C. § 3145(b), citing his concerns about the disease caused by the novel coron virus,

COVID-19, and certain symptoms that he is currently experiencing. (DE 31.)                      the

alternative, he requests a transfer to the Fayette County Detention Center, or another f cility

in Central Kentucky. (DE 31 at 4.)




                                              1
Case: 5:19-cr-00209-KKC-MAS Doc #: 34 Filed: 06/26/20 Page: 2 of 5 - Page ID#: 98



                                          Analysis

I. Standard

       "Under 18 U.S.C § 3142(e), a defendant shall be detained pending trial if, after a

hearing, the judicial officer finds that no condition or set of conditions will reasonabl assure

the defendant's appearance as required and the safety of any other person

community." United States u. Hinton, 113 F. App'x 76, 77 (6th Cir. 2004). Subsecti n G of

that statute "sets out the factors to be considered in making that determination" -

              (1) the nature and circumstances of the offense charged; (2) the
              weight of the evidence against the person; (3) the history and
              characteristics of the person; and (4) the nature and seriousness
              of the danger to any person or the community that would be
              posed by the defendant's release. The government must prove
              risk of flight by a preponderance of the evidence, and it must
              prove dangerousness to any other person or the community by
              clear and convincing evidence.

Id.

       18 U.S.C. § 3145(b) allows a detained person to file a motion for                     or

amendment of a detention order when that order was issued "by a magistrate judge,

person other than a judge of a court having original jurisdiction over the offense an

than a Federal appellate court." "Reconsideration of a defendant's detention order

granted only on new information that has a material bearing on the issue whether th re are

conditions of release that will reasonably assure the appearance of such person as re uired

and the safety of any other person and the community." United States u. Ford, No. 2:

51, 2020 WL 1921209, at *2 (S.D. Ohio Apr. 21, 2020) (citation and internal quotation      arks

omitted). "While the Sixth Circuit has not adopted a specific standard under w

magistrate judge's detention order should be reviewed, [courts] within the Sixth Circui have

used the de nouo standard." United States u. Smith, No. 5:20-CR-2-TBR, 2020 WL 30

at *2 (W.D. Ky. June 9, 2009) (citation and internal quotation marks omitted).


                                               2
Case: 5:19-cr-00209-KKC-MAS Doc #: 34 Filed: 06/26/20 Page: 3 of 5 - Page ID#: 99



II. Discussion

       In the initial detention order, the Magistrate Judge concluded "that no condit"ons can

be imposed that will reasonably assure Brown's appearance at future proceedings,

safety of any other or to the community." (DE 17 at 5.) After reviewing the record

parties' briefing on Defendant's motion, the Court arrives at the same conclusion tod

       As to the first factor, Defendant has pied guilty to possession of a firear        by a

convicted felon (DE 25; DE 26), a crime he was charged with after having been inv

two separate, prior shooting incidents and while on electronic monitoring (DE 17 at 5 . As to

the second factor - which "goes to the weight of the evidence of dangerousness, not the   eight

of the evidence of the defendant's guilt," United States v. Stone, 608 F.3d 939, 948 (6 h Cir.

2010) - the Magistrate Judge noted that Defendant, while on electronic monitorin , was

believed to have been near a shooting incident and that shell casings from that i cident

matched a gun believed to have been his; that Defendant had been inquiring about a lo t gun;

and that his fingerprints were found in and on a vehicle that appeared to have been in

in a separate shooting. (DE 17 at 5-6.) The Court agrees with the Magistrate Judge th t this

conduct was established by clear and convincing evidence and that this evidence esta lishes

Defendant's unwillingness to follow court-imposed conditions, the purpose of which re to

reasonably assure his appearance at future proceedings and the safety of others. As o the

third factor, as the Magistrate Judge noted, Defendant has a significant criminal hilstory.

(DE 17 at 6.) As to the fourth factor, the Magistrate Judge noted that, in addi)on to

Defendant's suspected association with the above-discussed shooting incidents, prior

electronic monitoring has not restrained Defendant's criminal activity, and that, d spite

having a prior felony conviction and being under indictment for charges of tamperin with

electronic monitoring, and having lost the privilege of possessing firearms, Defendan was

found to be in possession of loaded firearms. (DE 17 at 7.) The Court agrees wit           the

                                              3
Case: 5:19-cr-00209-KKC-MAS Doc #: 34 Filed: 06/26/20 Page: 4 of 5 - Page ID#: 100



Magistrate Judge that this conduct was established by clear and convincing evide ce, and

that the evidence leads to an undeniable conclusion that Defendant will not fol ow the

conditions imposed by the Court.

        Defendant argues that the Court must "reevaluate" his detention "against t e new

backdrop that Grayson County Detention Center may be becoming a 'hot spot' for i

from Covid-19" (DE 31 at 4); further, Defendant claims that he is suffering certain sy ptoms

which he implies are consistent with COVID-19, and that his cellmate may als                 have

contracted the disease. (DE 31 at 1.) The government counters that it has confirm d that

Defendant has not been exposed to any individuals who are known to be infecte                with

COVID-19 while he has been housed in Grayson County Detention Center, and t at the

facility is quarantining those who have tested positive. (DE 33 at 4.) More impor antly,

Defendant's concerns about COVID-19 do not disturb this Court's finding that no set of

conditions will reasonably assure Defendant's appearance and the safety of the com unity,

because those concerns are not relevant to that finding. See Ford, 2020 WL 1921209\ at *2

("The mere possibility of [a defendant] contracting COVID-19 while inside [a det[ntion

facility] is of no import to his risk of harm to the public outside of the facility." (emph sis in

original)).

        Defendant also argues that "much of the testimony given by Sgt. Burnett [

detention hearing] has been unsubstantiated by any corroborating evidence, an[d] m

the items that served as the basis for a preliminary finding that he may be a danger

community have been dismissed." (DE 31 at 4.) However, Defendant fails to provide a          new

evidence that might discredit the prior testimony and, simply put, these claims are e

conclusory and without support.

        Defendant requests, in the alternative, that the Court transfer him to Fayette C unty

Detention Center, or another facility located in Central Kentucky. (DE 31 at 4.) Ho

                                                4
Case: 5:19-cr-00209-KKC-MAS Doc #: 34 Filed: 06/26/20 Page: 5 of 5 - Page ID#: 101



 Defendant fails to cite any legal foundation - or develop any argument - based upo which

 the Court could or should order such relief.

                                         Conclusion

       Accordingly, the Court hereby ORDERS that Defendant's motion to rev ke the

detention order (DE 31) is DENIED.

       Dated June 26, 2020




                                                5
